Citation Nr: 1210929	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  05-37 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity as secondary to a service-connected diabetes mellitus disability.

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity as secondary to a service-connected diabetes mellitus disability.

3.  Entitlement to service connection for hypertension as secondary to a service-connected diabetes mellitus disability.

4.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to September 1969.  

This appeal initially came to the Board of Veterans' Appeals (Board) from rating decisions in April and September 2004.  In June 2007, the Veteran testified at a hearing before a Veterans Law Judge (who has since retired from the Board).  The Board then issued a decision in February 2008, denying the claims.  

The Veteran appealed this decision to the Veterans Claims Court, which affirmed the Board's decision with regard to an earlier effective date claim, but vacated the Board's decisions with regard to the four issues captioned on the title page of this decision.  The claim was then remanded to the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted, the Veteran previously provided testimony at a Board hearing.  Unfortunately, the Veterans Law Judge who conducted this hearing is no longer with the Board.  He was sent a letter in June 2011, informing of such and offering him the option to testify at a hearing in front of the Veterans Law Judge who would decide his case.  38 C.F.R. §§ 20.707, 20.717.  

The Veteran replied that he wished to appear at a second Board hearing to be held at his local RO.  As such, another hearing must be scheduled. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the Atlanta, Georgia RO. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

